Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1 has been amended. 
Claims 1-20 are presently pending.
Claims 1-6 are newly withdrawn from consideration as being directed toward a previously unelected species. 
Claims 1-6 and 15-20 are presently withdrawn from consideration. 

Regarding the Amendments to Claim 1, Claim 1 has been amended to include the subject matter of the Species of Figure 5 that was noted to be distinct from the Species of Figure 4 as noted in the Restriction/Election Requirement mailed out on 07 January 2022 (hereinafter the Restriction). Applicant previously elected the species of Figure 4 with traverse, though the traversing arguments were not persuasive and the Restriction/Election was made final in the Non-Final Rejection mailed out on 25 April 2022 (hereinafter the Non-Final). MPEP 819 notes that Applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. Newly submitted claim 1 (and dependent claims 2-6) are therefore directed to an invention that is independent or distinct from the invention originally claimed for the same reasons put forth in the Restriction.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments with respect to Claim 7 (see Remarks, pgs. 10-11), the Examiner disagrees. Applicant argues that Ng fails to disclose or teach “determining a subset of candidate items, let alone comparing images associated with the subset of candidate items with other images of candidate content items to determine or select at least one content item of the subset candidate content items’ (see Remarks, pg. 11). The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the Non-Final cites Ng [0033] and [0046-48] as teaching that recommendations may be based on content that a user has previously viewed (i.e., the ‘at least one content item’ of the claims). Ng [0033-34], [0047], [0051], and [0054] disclose that similarity measures of content items may be determined based on various content features/factors. Ng [0041] and [0062-65] specifically disclose that the recommendation system may utilize the similarity scores of various content items to determine a recommendation list that includes content items comprising recommendation scores above a threshold (i.e., a subset of all the candidate items). As such Ng discloses determination of a subset of candidate items based on computing similarity factors of content items. It is noted that for the elements of specifically comparing text and images of content items to determine similarity, the Examiner relies upon the Cansler reference (see Non-Final pg. 12). As such, the combined teachings of Ng and Cansler disclose, teach, and suggest all of the limitations of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2016/0371274 A1) (of record, hereinafter Ng), in view of Cansler et al. (US 2009/0222854 A1) (of record, hereinafter Cansler).

Regarding Claim 7, Ng discloses a method [Figs. 4-5] comprising: 
determining a request associated with a user for a content recommendation; [0029, 0042: user of a client device may request video recommendations]
determining, based on a viewing history associated with the user, at least one content item; [0033, 0046-48: system generates recommendations based on user’s profile that lists content that user has liked/viewed previously]
determining, based on a similarity between at least one content item with each candidate content item, a subset of candidate content items of the plurality of candidate content items; determining, based on a similarity between at least one content item with each candidate content item, at least one candidate content item of the subset of candidate content items; [0033-34, 0047, 0051, 0054: similarity between content items may be determined and based on any number of factors (e.g., shared genre, common actors, common demographics, etc.), and where similarities may be computed with conventional similarity measures such as cosine similarity; 0041, 0062-65: where content items may be provided in a recommendation list to the user based on the recommendation score being above than some threshold, and listed in order of recommendation score based off similarity values; 0085: where various features may be rearranged/combined/subdivided – see also MPEP 2144.04(V)-(VI)] and 
sending, to a device associated with the user, an indication of the at least one candidate content item. [0029, 0041, 0049, 0062-65: where content items may be provided in a recommendation list to the user via user interface 410 based on the recommendation score being great than some threshold, and listed in order of recommendation score]
Ng fails to explicitly disclose determining, based on comparing data associated with text associated with the at least one content item with data associated with the text associated with each candidate content item, a subset of candidate content items of the plurality of candidate content items; and determining, based on comparing data associated with at least one image associated with the at least one content item with data associated with the at least one image associated with each of the subset of candidate content items, at least one candidate content item of the subset of candidate content items. (Emphasis on the particular elements of the limitations not explicitly disclosed by Ng – namely, while Ng discloses determination of similarity by various factors, Ng is not explicit on specific comparison of ‘data associated with text’ and ‘data associated with at least one image’  associated with the content and candidate content items).
Cansler, in analogous art, teaches determining, based on comparing data associated with text associated with the at least one content item with data associated with the text associated with each candidate content item, a subset of candidate content items of the plurality of candidate content items; and determining, based on comparing data associated with at least one image associated with the at least one content item with data associated with the at least one image associated with each of the subset of candidate content items, at least one candidate content item of the subset of candidate content items. [0019-21, 0030-31: system for correlating scene data in video data, through pattern/object detection to correlate with other content (such as commercials) and based on subscriber profile/activity data; 0022-24, 0029, 0038-41, 0049: machine learning such as neural networks may be utilized to develop feature vectors to correlate and match video segments with other content (e.g., targeted/recommended content of Ng), where such feature vectors may be derived from metadata describing character recognition, pattern recognition, speech, recognition, and text recognition analysis of video scenes]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Ng with the teachings of Cansler to choose candidate content based on comparing data associated with at least one image of content items as it is understood targeted content may be selected based on matching/similar metadata describing various visual objects and patterns in one content with metadata in another content item (such as advertising/commercials). [Cansler – 0039-41]

Regarding Claim 9, Ng and Cansler disclose all of the limitations of Claim 7, which are analyzed as previously discussed with respect to that claim.
Furthermore, Ng and Cansler disclose wherein determining the subset of candidate content items comprises: determining a similarity between the data associated with the text associated with the at least one content item and the data associated with the text associated with each candidate content item of the plurality of candidate content items. [Ng – 0033-34, 0047, 0051, 0054: similarity between content items may be determined and based on any number of factors (e.g., shared genre, common actors, common demographics, etc.), and where similarities may be computed with conventional similarity measures such as cosine similarity; 0041, 0062-65: where content items may be provided in a recommendation list to the user based on the recommendation score being above than some threshold, and listed in order of recommendation score based off similarity values; Cansler – 0022-24, 0029, 0038-41, 0049: machine learning such as neural networks may be utilized to develop feature vectors to correlate and match video segments with other content (e.g., targeted/recommended content of Ng), where such feature vectors may be derived from metadata describing character recognition, pattern recognition, speech, recognition, and text recognition analysis of video scenes]

Regarding Claim 10, Ng and Cansler disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
Furthermore Ng and Cansler disclose wherein determining the similarity between the data associated with the text associated with the at least one content item and the data associated with the text associated with each candidate content item of the plurality of candidate content items comprises: determining a cosine similarity distance between the data associated with the text associated with the at least one content item and the data associated with the text associated with each candidate content item of the plurality of candidate content items. [Ng – 0033-34, 0047, 0051, 0054: similarity between content items may be determined and based on any number of factors (e.g., shared genre, common actors, common demographics, etc.), and where similarities may be computed with conventional similarity measures such as cosine similarity; Cansler – 0022-24, 0029, 0038-41, 0049: machine learning such as neural networks may be utilized to develop feature vectors to correlate and match video segments with other content (e.g., targeted/recommended content of Ng), where such feature vectors may be derived from metadata describing character recognition, pattern recognition, speech, recognition, and text recognition analysis of video scenes]

Regarding Claim 11, Ng and Cansler disclose all of the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
Furthermore Ng and Cansler disclose wherein determining the subset of candidate content items further comprises: comparing the similarity between the data associated with the text associated with the at least one content item and the data associated with the text associated with each candidate content item of the plurality of candidate content items with a threshold; and determining that the similarity between the data associated with the text associated with the at least one content item and the data associated with the text associated with the at least one candidate content item satisfies the threshold. [Ng – 0033-34, 0047, 0051, 0054: similarity between content items may be determined and based on any number of factors (e.g., shared genre, common actors, common demographics, etc.), and where similarities may be computed with conventional similarity measures such as cosine similarity; 0041, 0062-65: where content items may be provided in a recommendation list to the user based on the recommendation score being above than some threshold, and listed in order of recommendation score based off similarity values; Cansler – 0022-24, 0029, 0038-41, 0049: machine learning such as neural networks may be utilized to develop feature vectors to correlate and match video segments with other content (e.g., targeted/recommended content of Ng), where such feature vectors may be derived from metadata describing character recognition, pattern recognition, speech, recognition, and text recognition analysis of video scenes]

Regarding Claim 12, Ng and Cansler disclose all of the limitations of Claim 7, which are analyzed as previously discussed with respect to that claim.
Furthermore, Ng and Cansler disclose wherein determining the at least one candidate content item comprises: determining a similarity between the data associated with the at least one image associated with the at least one content item and the data associated with the at least one image associated with each candidate content item of the subset of candidate content items. [Ng – 0033-34, 0047, 0051, 0054: similarity between content items may be determined and based on any number of factors (e.g., shared genre, common actors, common demographics, etc.), and where similarities may be computed with conventional similarity measures such as cosine similarity; 0041, 0062-65: where content items may be provided in a recommendation list to the user based on the recommendation score being above than some threshold, and listed in order of recommendation score based off similarity values; Cansler – 0022-24, 0029, 0038-41, 0049: machine learning such as neural networks may be utilized to develop feature vectors to correlate and match video segments with other content (e.g., targeted/recommended content of Ng), where such feature vectors may be derived from metadata describing character recognition, pattern recognition, speech, recognition, and text recognition analysis of video scenes]

Regarding Claim 13, Ng and Cansler disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore Ng and Cansler disclose wherein determining the similarity between the data associated with the at least one image associated with the at least one content item and the data associated with the at least one image associated with each candidate content item of the subset of candidate content items comprises: determining a cosine similarity distance between the data associated with the at least one image associated with the at least one content item and the data associated with the at least one image associated with each candidate content item of the subset of candidate content items. [Ng – 0033-34, 0047, 0051, 0054: similarity between content items may be determined and based on any number of factors (e.g., shared genre, common actors, common demographics, etc.), and where similarities may be computed with conventional similarity measures such as cosine similarity; Cansler – 0022-24, 0029, 0038-41, 0049: machine learning such as neural networks may be utilized to develop feature vectors to correlate and match video segments with other content (e.g., targeted/recommended content of Ng), where such feature vectors may be derived from metadata describing character recognition, pattern recognition, speech, recognition, and text recognition analysis of video scenes]

Regarding Claim 14, Ng and Cansler disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore Ng and Cansler disclose wherein determining the at least one candidate content item further comprises: comparing the similarity between the data associated with the at least one image associated with the at least one content item and the data associated with the at least one image associated with each candidate content item of the subset of candidate content items with a threshold; and determining that the similarity between the data associated with the at least one image associated with the at least one content item and the data associated with the at least one image associated with the at least one candidate content item satisfies the threshold. [Ng – 0033-34, 0047, 0051, 0054: similarity between content items may be determined and based on any number of factors (e.g., shared genre, common actors, common demographics, etc.), and where similarities may be computed with conventional similarity measures such as cosine similarity; 0041, 0062-65: where content items may be provided in a recommendation list to the user based on the recommendation score being above than some threshold, and listed in order of recommendation score based off similarity values; Cansler – 0022-24, 0029, 0038-41, 0049: machine learning such as neural networks may be utilized to develop feature vectors to correlate and match video segments with other content (e.g., targeted/recommended content of Ng), where such feature vectors may be derived from metadata describing character recognition, pattern recognition, speech, recognition, and text recognition analysis of video scenes]


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Cansler as applied to claims 7,  above, and further in view of Rojas-Echenique et al. (US 2019/0373322 A1) (of record, hereinafter Rojas).

Regarding Claim 8, Ng and Cansler disclose all of the limitations of Claim 7, which are analyzed as previously discussed with respect to that claim.
Ng and Cansler fail to explicitly disclose determining the data associated with the text associated with each of the plurality of candidate content items using a first machine learning algorithm; and determining the data associated with the at least one image associated with each of the subset of candidate content items using a second machine learning algorithm. [Rojas – ABST; 0019-20, 0030, 0035-36: classification metadata for video content may involve detection using machine learning of media assets in the video, such as objects, texts, images, audio, video of the video content which may be determined by various machine learning algorithms (e.g., neural networks), where multiple classifiers may be utilized to detect particular types of assets. See Also MPEP 2144.04(V)-(VI)]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Ng and Cansler with the teachings of Rojas to determine data associated with images of candidate items as it is understood that one or more machine learning algorithms may be utilized  to automatically detect and classify various visual assets present in video frames in order to provide additional information or present recommendations to a user of the content delivery system. [Rojas – ABST; 0001-5, 0052-55]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421